Citation Nr: 1114935	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-28 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel.

3.  Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Mother


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2004 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a November 2010 travel Board hearing at the Muskogee, Oklahoma, RO.  A transcript of the hearing is of record and has been reviewed.

The Board notes that the above issue was remanded by the Board in August 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has diverticulitis that is related to active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel that is related to his active duty service.




CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2010).

2.  A chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letter dated in June 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  
On March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The June 2007 letter provided this notice to the Veteran.  

The Board observes that the June 2007 letter was sent to the Veteran prior to the October 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

In August 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order to afford the Veteran a Travel Board hearing.  As noted above the Veteran was provided a Travel Board hearing in August 2010 at the Muskogee, Oklahoma, RO.  The requested hearing having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded two VA examinations dated September 2007 and June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case with regard to the issues of entitlement to service connection for diverticulitis and bowel problems are adequate, as they are collectively predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In this regard the examiners for both the September 2007 and June 2008 VA examinations considered all of the pertinent evidence of record and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its August 2010 remand directives.  See Stegall at  271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.



Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Veteran contends that he suffered from dehydration and intermittent diarrhea and constipation while serving in Iraq.  Specifically the Veteran stated at his November 2010 hearing that he would become so hot during missions that upon return to base he would have to get IV fluids to fight dehydration.  Additionally his bowel habits were affected by food that was lacking in fiber and only sporadically available.  As such the Veteran contends that he should be service-connected for diverticulitis and a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel.  The Board notes that the symptomatology is essentially the same for both claims and as such the claims will be addressed together.

With regard to the Veteran's service treatment records the Board notes that an October 22, 2003 medical prescreening report as well as the October 25, 2003 entrance examination and report of medical history notes that the Veteran had no recurrent intestinal problems upon entry into service.  Indeed in the October 2003 report of medical history the Veteran noted that he was in good health.  There is no complaint with regard to any intestinal issue in the Veteran's service treatment records.  There is also no mention of the IV fluids that the Veteran has stated he regularly received to avoid dehydration.  Finally the Board notes that the March 2007 exit examination and report of medical history also indicates that the Veteran had no recurrent intestinal issues.  As such the Board notes that there is no competent medical evidence of the Veteran having suffered from an intestinal issue while in service.

The Board observes that within a month of service discharge the Veteran was admitted into Penrose-St. Francis hospital following a week of increasing abdominal discomfort, but no real pain.  The Veteran reported that in the 8 to 12 hours before checking into hospital he had increasing nausea, and lower abdominal pain.  The June 2007 history and physical report noted that the Veteran claimed no previous history of gastrointestinal problems, abdominal surgery, pancreatitis, or hepatitis.  Examination revealed diminished bowel sounds with definite right lower and midline tenderness with positive, very mild rebound, and no guarding or masses.  A CT scan revealed pockets of intraperitoneal air extraluminally and thickened sigmoid colon with a normal appendix.  There appeared to be air bubbles along the mesentery of the small bowel.    After exploratory surgery including a laparotomy with sigmoid colon resection and placement of a sigmoid colostomy and Hartmann pouch, it was determined that the Veteran had pneumoperitoneum with peritonitis with perforated sigmoid colon with phlegmonous mass in the sigmoid colon.  The colostomy was later reversed in August 2007.  An August 2007 private examination report pertaining to the reversal of the colostomy noted that the Veteran denied any previous symptoms and was otherwise healthy.

The Veteran's private physician noted in a January 2008 statement that he believed that the Veteran's problems with regard to intestinal issues were related to the adverse environment while on tour in Iraq, including dehydration, poor diet, and  an inability to access restrooms regularly, in combination with the dehydration which resulted in colon problems and pressure which created the diverticulitis.  

The Veteran was afforded a VA examination in September 2007 during which he reported his June 2007 perforated bowel due to rupture of the diverticulum.  He noted that he had a segmental resection of sigmoid colon done with colostomy which was reversed in August 2007.  He further noted that he had no current problems with it and no history of any nausea or vomiting, abdominal pain, constipation or diarrhea, and no history of any hematemesis or melena.  Upon examination there was no tenderness upon palpation of the abdomen, no masses, no organomegaly.  The diagnosis was status post colon resection due to perforated diverticulum.  

The Veteran was again afforded a VA examination in June 2008.  The Veteran stated that prior to his colon resection, believing he was constipated, he took a laxative which only made the pain worse.  He noted that post resection he still had abdominal pain, intermittent constipation and stayed on a high fiber diet.  Upon examination the diagnosis was remote history of diverticulitis with perforation of sigmoid colon requiring surgical intervention (partial colon resection) without residual and with zero to minimal functional effect.  The examiner opined that the Veteran's ruptured diverticulus with consequent pneumoperitoneum requiring surgical intervention was less likely as not caused by or a result of inadequate hydration or lack of fibrous foods while deployed to Iraq during military service.  The rationale provided was that there was no documentation of problems of constipation, abdominal pain, or incidents of need for IV hydration while in Iraq.  The examiner observed that on separation physical the Veteran indicated that he was in good health.  Additionally the examiner noted the Veteran's statements that when he became ill at the outset of the abdominal problems requiring surgery, he said that he took a lot of laxatives thinking that he was constipated.  The examiner stated that a standard of emergent care with acute abdominal pain was to not give a laxative, as that might further stress the gut.  As such the examiner stated that the Veteran's self care may have been the reason for the perforated diverticulus.  

After a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the June 2008 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis and etiology of the Veteran's claimed diverticulitis and a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it considers all of the medical evidence of record including the January 2008 statement from the private examiner.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the June 2008 examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the diagnosis and etiology of the Veteran's claimed diverticulitis and a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel.

The Board acknowledges the Veteran's, as well as his wife's and mother's statements regarding the dehydration, diarrhea, and constipation that the Veteran claims to have experienced while on active duty.  However, the Board notes that there is no indication in the Veteran's service treatment records that he complained of any abdominal or gastrointestinal issues while in service despite evidence that he regularly sought medical care for other disabilities.  In this regard the Board notes multiple treatment notes involving a right knee injury during service and notation on the Veteran's exit examination citing other ailments such as injuries to his back and toe, as well as intermittent hypertension.  The Board acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe pain and discomfort of gastrointestinal issues during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide lay evidence of a continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance it is not the absence of contemporaneous medical evidence that is at issue, rather, it is the abundance of medical evidence that fails to note the Veteran's claimed disorders that serves as evidence of a lack of credibility.  There is ample evidence that the Veteran did indeed seek medical attention in relation to other ailments.  It is logical to conclude that a reasonable person, who had access, would seek medical attention if it were required.  The Veteran appears to reasonably decide to take the time to seek medical treatment in regards to other medical problems, so it is unclear as to why he would not take the time to do so in regards to his claimed near constant gastrointestinal issues.  As such the Board finds the Veteran's statements lack credibility on the basis that if he was suffering from gastrointestinal issues on a near constant basis he would see medical care to remedy the situation.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

With consideration of all of the above, the Board finds that the probative evidence is against the Veteran's claims for service connection for diverticulitis and a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for diverticulitis is denied.

Entitlement to service connection for a chronic bowel disorder manifested by recurring constipation, diarrhea, and a ruptured bowel is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for hypertension.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his currently diagnosed hypertension was caused by his time in service.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  The medical evidence of record indicates that the Veteran did exhibit high blood pressure readings in the year following service, as such there needs to be a determination as to whether the Veteran met the criteria for a diagnosis of hypertension within a year of separation from service.  

In the September 2007 VA examination the Veteran reported that he had been told by nurses during routine examinations that he may have high blood pressure, but he had not received any treatment for hypertension.  Additionally it is observed that he noted intermittent hypertension on his March 2007 report of medical history.  He was asymptomatic with no history of any blurred vision, chronic headaches, dizzy spells or fainting, or chest pain.  He was diagnosed with elevated systolic blood pressure with no diagnosis of hypertension.  Subsequently the Veteran was afforded a second VA examination in June 2008 in which he revealed blood pressures of 160/88, 156/90, and 172/94.  The June 2008 examiner noted in the examination that the Veteran had a previously established diagnosis of hypertension.  The examiner diagnosed the Veteran with intermittent systolic hypertension without functional impairment due to his elevated systolic blood pressure.  The June 2008 examiner was asked to review the previous examination and clarify the diagnosis provided.  The examiner reviewed the entire c-file and noted that upon entry the Veteran exhibited blood pressures of 144/86, 128/78, and 137/85.  Upon separation the Veteran exhibited a blood pressure of 147/88.  The examiner noted that none of these blood pressures meet the criteria for hypertension.  The examiner did not, however, offer any etiological opinion with regard to the Veteran's hypertension.

However, the Board notes that in a January 2008 letter, the Veteran's private physician stated that the Veteran suffered from hypertension which the physician related to several reasons:  chronic back pain which has a tendency to cause elevations in blood pressure, and emotional and psychological trauma that the patient suffered which had created a lot of stress and could cause a physiological response of ongoing release of adrenaline, which, with receptors, can create elevated blood pressure as a response.  The Board notes that the private physician opined that the Veteran's hypertension is the result of pain or psychological problems.  As the Veteran is currently service connected for post traumatic stress disorder (PTSD) and right knee, status post arthroscopic surgery, the Board finds that in addition to an etiological opinion addressing whether the Veteran's hypertension is related to his active duty service, an opinion should be sought regarding whether hypertension is related to his service connected disabilities including PTSD and right knee, status post arthroscopic surgery.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr at 312.  As noted above, the Veteran was afforded VA examinations; however the Board finds that the examinations provided were not adequate because neither provided an etiological opinion as to whether the Veteran's hypertension is related to his active duty service or to his service-connected disabilities.  Additionally, it should be determined if the Veteran met the criteria for hypertension within a year of active duty service.  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination to address these issues.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  

The examiner should review the private treatment records for the year following the Veteran's active duty service to determine if the Veteran met the criteria for a diagnosis of hypertension within the first year following active duty service.  

The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's hypertension is related to his active service.  

The examiner should also offer an opinion as to whether the Veteran's hypertension is proximately due to or been chronically worsened by his service connected PTSD or right knee, status post arthroscopic surgery.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

3. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


